After advisement, the following opinion was delivered:
By the Chancellor.
[192] [193] This is an action to recover compensation for the value of hay delivered in part performance of a contract to deliver a larger quantity, and to be paid for when the whole was delivered. From the facts stated in the special verdict, there is no doubt that the non-performance of the contract in full, has never been waived by any act of the defendant; and it is also very probable, *104from the facts stated in the special verdict, that he must have sustained considerable damage by the non-delivery of the residue of the hay, according to the contract. It is not found by the verdict that the plaintiff offered to deliver the residue of the hay after the time specified in the agreement, or that he ever requested the defendant to return the hay which had been actually delivered. Neither was that necesssary, if some of the recent cases in England on this subject can be considered as law in this state. In Oxendale v. Wetherell, (9 Barn & Cress. 386,) it was hejd that the party who had failed to perform his contract could recover against the other, who had not been in fault, for the wheat delivered in part performance of his agreement, unless the defendant had returned the wheat delivered. This decision, carried to the extent it was in that case, cannot be considered as good law anywhere ; for it is not founded upon any equitable principle, and is contrary not only to justice, but also to common sense. The only way I can account for it, is upon the supposition that the facts of the case are not properly stated in the report; or that the injustice of requiring the party who was not in fault to be at the expense of returning to the other party bulky articles of this description, eleven of seeking him for the purpose of making an offer to return them, to protect himself from an action, was not presented to the consideration of the court. Again : in that case, as in this, the contract was not to deliver the -whole quantity at one time, but to deliver the whole within certain a specified period. Neither was there any agreement, either express or implied,'that the defendant should not be permitted to sell or use the several parcels, delivered from time to time, until the latest period for completing the contract had actually expired. Here the contract was to deliver a large quantity of pressed hay upon the, dock at Rhinebeck, between the twelfth of September and the closing of the navigation on the river ; from which it is fairly to be inferred, that it was understood by both parties that it was to be transported from thence to the market where sucli an article as pressed hay was used, by water, and while the river remained open. The plaintiff) therefore, was not bound to take all the hay to the dock at once; but the defendant, by his contract, was bound to receive it in reasonable parcels, as it was brought to the place appointed for the delivery within the time specified. (Lewis v. Weldon, 3 Rand. R. 71.) Neither is it the sensible construction of this agreement, that the defendant was to keep the fifty-two tons of hay on hand at Rhinebeck dock, until after the navigation closed, for the purpose of seeing whether the other party intended to perform liis agreement as to the delivery ot the residue. The idea of founding an action upon the neglect of the defendant to return the hay delivered in such a case, therefore, is not foundedin good sense. And 1 confess I can see no ground for the distinction which has been established by the English cases, since the revolution, between the part performance of a contract for labor and a partial performance of a contract for the delivery of specific articles under such an agreement as this. If the fifty-two tons of nay delivered under this contract were in New York at the time the navigation closed, as it may fairly be presumed they were, if the defendant had paid a reasonable attention to his own interest, or if the wheat in the case of Oxendale v. Withered, had been sold or converted into flour before the failure of the plaintiff to perform the residue of his contract, it would be about -as unreasonable to require the defendant to return the hay to the plaintiff as it would be to return the fruits of the labor of a man who had neglected to perform his contract for labor in full.
[194] If any action can be sustained in such a case, by the party who has failed to perform his contract, without any fault or acquiescence or waiver of a strict performance by the party who has received the benefit of the part performance, it must be upon the equitable principle recognized by the supreme court of New Hampshire in Button v. Turner, (6 N. Hamp. R. 492.) The principle adopted in the ease referred to is, that it is unconscientious and inequitable for a party who has been actually benefited by the Dart performance of a contract, above or *105beyond the damages he has sustained by the non-performance of the residue of the agreement, to retain this excess of benefit without making the other party a compensation therefor; and that this excess of benefit arising from the part performance of the other party, forms a new consideration, upon which the law implies a promise to pay for the same, and which excess of benefit, therefore," may be recovered in the equitable action of assumpsit. But if the nature of the part performance is such that the other party can reject the benefit received therefrom, as by offering to return specific articles received in part performance, but not actually converted or used, he is at liberty to do so, and to reserve his remedy for the non-performance of the contract. Courts of equity sometimes act upon a similar principle in relieving a party against a penalty or forfeiture arising from misfortune or the neglect of a party to perform his agreement; and perhaps in some cases it has been done where the forfeiture was incurred wilfully and intentionally, without any pretense of excuse arising from mistake or inability to perform. With the exception of this last class of cases, if courts of justice were at liberty to make new laws instead of administering those which are already in existence, and upon which the contract of the parties; litigant are supposed to be founded, or if this was a new question upon which a court in this state was now to pass for the first time in settling a principle upon the flexibility of the common law as applied to new cases, I see no reasonable objection to the transferring these principles of the court of chancery to courts of common law, in cases of mere personal contracts, not founded upon agreements relative to the sale or transfer of an interest in real estate. But I consider this question as settled in this state, by a uniform course of decisions for the last twenty-five years, during which time the laws have undergone a most thorough revision by the legislature, without any attempt to change the law in this respect, as settled by the supreme court. I think it belongs, therefore, to the legislature, and not to this court, to make a change in the law in this respect, if such a change is deemed to be expedient and useful to the community. The only possible objection I can perceive to such a change is, that it may be a strong temptation to negligence in the performance of personal contracts, as the known practice of the court of chancery unquestionably is with respect to agreements for the sale or purchase of real property. The conclusion at which I have arrived on the question as to the plaintiff’s right to recover at all in such a case, which was the principal question before the supreme court, entitles the defendant to a judgment upon this special verdict, upon the facts found thereby, (a)
*106[195] [196] [197] [198] [199] If, however, the majority of the court should happen to differ with me in opinion upon this question, there are great difficulties in the case arising from the form in which the parties have thought proper to bring the case before this court. It appears, from the opinion of the supreme court, that the case was argued there upon a bill of exceptions, and that a new trial was awarded. In that court two questions were presented, either of which, if decided in favor of the defendant, was sufficient to sustain the judgment awarding a venire de novo. The parties have, however, by consent I presume, changed the form of the record; and it now comes before us in the shape of a special verdict, without any new trial actually had, and without arguing the case, again before the supreme court in that shape. I see no objection to this course, so far as the special verdict presents the same questions which were argued and passed upon in the supreme court, and entitled the parties to the same judgment here. One of the questions upon which the supreme court passed, in the shape in which the cause was brought before them was, that even if the plaintiff was entitled to recover, the circuit judge was wrong in refusing to receive evidence of the amount of damages which the defendant had sustained by the nondelivery of the residue of the hay, according to the contract. In this, I think, the decision of the supreme court was clearly right. The claim for the reduction was not in the nature of a legal set-off, which the party was only entitled to under the provisions of the statute on that subject. But it was founded upon the principle, that it would be unjust and inequitable to permit the party who had *107violated his contract to recover the full value of the hay delivered, without making the other party, who was not in fault, compensation for the injury he had sustained by the non-performance of the agreement. If the supreme court were right upon this question, but wrong upon the other, there is nothing in the special verdict from which we can ascertain whether the plaintiff or the defendant is entitled to judgment" upon the facts found, or whether the damages which appear to have been given by the jury for the plaintiff hypothetically, are the proper amount to be recovered upon the facts found. It does indeed appear, by computation, that the amount of the damages inserted in the special verdict is the whole value of the hay delivered at the contract price, with interest thereon, to the quarto die post, deducting the $100 paid by the defendant in advance. But whether the injury the defendant received by the rffn-delivery of the residue of the hay, together with the $100 thus paid in advance, was more or less than the amount of the 52 tons delivered at the contrast price, no where appears, even by inference from the facts proved. A special verdict should draw the conclusions of fact from the evidence; and not find mere evidence, and leave it to the court to draw the conclusions therefrom. If the parties meant that it should be inferred that the injury to the defendant was more than the value of the hay delivered, they should have said so in the special verdict in express terms. In that case, the conclusion of law upon the facts would have been plain; and the defendant would have been entitled to judgment upon the special verdict on this last point, whatever had been the decision of this court upon the first. The value of hay in market in the city of New York in the course of the ensuing winter, is no evidence of what it could have been purchased for there, immediately after the river closed, which is the proper time for computing its value. But even from that should be deducted what it would have cost the defendant to transport the hay from Rhine-*108beck to ¡New York, had it been delivered before the navigation closed. Without these facts, it is impossible for any person to infer that the injury to the defendant was more than the value of the hay delivered. If the question had come before the supreme court on this special verdict, and the defendant -was right in his first point as well as the second, the judgment should as now have been in his favor, notwithstanding the defective finding of the facts as to the last point. But if he was wrong as to the first point and right as to the last, then a venire de novo should have been awarded; and if that court had givenjudgment for either party erroneously, instead of awarding a venire de novo, this court, upon a writ of error, would have corrected the proceeding, and would have given such judgment as the court below ought to have given. But as the question upon the defective finding has never been before the supremo court for its decision, we cannot reverse the judgment on that account.
If the' majority of the court agree with me in the conclusion at which I have arrived "upon the first point, the judgment should be affirmed; but if they agree with me upon the last point, and not upon the first, the writ of error should be dismissed ; so that the plaintiff in error may seek his remedy, if he" has any, by an application to the supreme court.
For the reasons before stated, I must vote for an affirmance of the judgment.
On the question being put, Shall this judgment he reversed ? the members of the court divided as follows :
In the affirmative: Senators Beckwith, J. P. Jones, Loomis, Paige, Speaker, Tallmadge, Wager, Willes, Works—9.
[200] In the negative: The President of the Senaté, the Chancellor, and Senators Armstrong, J. Beardsley, L. Beardsley, Downing, Ed wards, Fox, Johnson, H. F.*Jones, Lacy, McLean, Powers, Sterling, Tracy, Van Dyck—16.
Whereupon the judgment of the supreme court was affirmed.

 The judgment of the supreme court, now affirmed upon writ of error by the court of dernier resort in this state, being in direct conflict with the case of Oxendale v. Witherell, (9 Barn. & Cress. 386,) decided in the king’s bench of England in 1829, the following review of the cases cited and urged in argument by the counsel for the plaintiff in error, in support of the decision of Oxendale v. Witherell, is submitted by the reporter to the profession.
The first case which will be noticed is that of Barker v. Sutton, decided at the Norfolk assizes in 1662, found in Comyn's Dig. til. Action, (F. 2.) This case was decided at a time when the courts almost invariably founded their construction of the dependency or independency of covo nants and agreements on artificiál and subtle distinctions, without regarding the intent and meaning of the parties, and too often held agreements in contracts of the kind in question as independent, contrary to the real sense of the parties and the true justice of the case, so that where there were covenants on both sides, and an action was.brought by one party for the nonperformance of the other, he was permitted to recover, although the plaintiff had wholly failed to perform the stipulations on bis part, and the only remedy allowed to the defendant was a cross-action. This was the principle of the decision in Barker v. Sutton, as is manifest from the report of the case in Trials per pais, 499. The principle of that decision has, however, long since been repudiated both in England and in this state, and the rule now is, that covenants. &c., are to be construed to be either dependent or independent, according to the intention and meaning of the parties, collected from the terms of the contract and the good sense of the case, without regard to technicalities or the collocation of the several stipulations. The case of Barker v. Sutton came under the review of the supreme court of this state, in McMillan v. Vanderlip, (12 Johns. R. 165.) and was refused to he recognized as law. It is believed that from the time of the decision of Barker v. Sutton, in 1662, until the argument of the case of McMillan v. Vanderlip, *106in 1815, a period of 153 years, that case was never cited as an authority or acted upon by a court, until the trial of this cause in 1833. (See also a note to the case of Champion v. Short, 1 Campb. 53.)
Next in order is Boone v. Eyre, reported in a note to the case of The Duke of St. Albans v. Shore, (1 H. Black. 373.) Here, probably from considerations of the hardship of the case, Lord Mansfield was induced to lay down the rule, that “ where mutual covenants go only to a part of the consideration, where a breach may be paid for in damages, then the defendant has a remedy on his covenant, and shall not plead it as a condition precedent.” This rule, though perhaps it may be justified as applied to a question of special pleading arising on demurrer, it is humbly submitted, is indefensible when sought to be applied in settling the rights of parties on the merits, on the trial of a cause. The result of the rule is, that the dependence or independence of covenants is to be determined, not by a construction of the contract itself, but by facts subsequently transpiring, although there be no waiver of performance of a condition precedent ; that although when the contract is entered into, the covenants go to the whole consideration on both sides, are mutual conditions, the one precedent to the other, yet that the fact of a part performance destroys the whole character of the contract, and renders that an independent which was before a dependent covenant. This case, although recognized as good law in Campbell v. Jones, (6 T. R. 572,) was virtually overruled in Glazebrook v. Woodrow, (8 id. 366); and even Campbell v. Jones was not wholly founded upon it. It was, however, subsequently recognized in England in 10 East, 306 and 564, and in 13 id. 387, and was acted upon in this state in 7 Johns. R. 250, 7 Wendell, 112, and 11 id. 67; but, in almost every case jn which it has been recognized, it has been conceded by the judges, that if the terms of the contract be such as to leave no doubt of the intention of the parties that performance should, precede payment, the courts cannot do otherwise than to carry such intention into effect.
Waddington v. Oliver, (5 Bos. & Pul. 50,) or at least the latter clause of the opinion delivered in tliat case, was also relied on by the counsel for the plaintiff in error. In this case, an agreement was entered into in September, 1804, whereby the plaintiff agreed to sell to the defendant 100 bags of hops, at 56 shillings per 100, to be delivered before the first of January, 1805. On the twelfth day of December, the plaintiff delivered 13 bags, and on the next day brought a suit for the recovery of the value of the hops delivered. It was held by the court that the action did not lie, that the contract being entire, could not be split up, and that an action would not lie until the whole quantity was delivered, or until the time for delivering the whole quantity had arrived. If the case be correctly reported, and the court in the latter clause of the opinion meant to say, that the plaintiff would be entitled to his action by showing a delivery of part of the hops, provided he waited to bring his action until the time should have elapsed in which the whole, quantity was to have been delivered according to the terms of the agreement, then it is.but a repetition of the rules laid down in Barker v. Sutton, viz : “ Rule 3. The time being past, it is now a duty, and indebitatus assumpsit lies,” and “ Rule 4. The defendant has his remedy for non-delivering the residue," which rules, it is trusted, have been shown to have been long since exploded. It is supposed, however, that perhaps the whole difficulty of this case is attributable to a typographical error in the printing of the word or, for the word nor, in the concluding naragraph of the opinion ; for it is incredible that the court *107meant to lay down the position, that the right of action, which depended upon the delivery of the whole quantity, could accrue by the delivery of a part and the mere lapse of time. In M'Millan v. Vanderlip, the late Chief Justice Spencer observed, in reference to this last clause in the opinion in Waddington v. Oliver, that he could not perceive the grounds on which it rested; and perhaps it is not too much to add that they are not discoverable by human intellect. When the time for performance is elapsed, and the default of the party is consummated, upon what principle of law can it be said that he has then a right of action which he had not before ?
Linningdale v. Livingston, (10 Johns. R. 36,) was also cited. The decision in this case does not recognize the principle of the case of Oxendale v. Witherell, but is founded on the familiar principle that where performance in full on the part of the plaintiff has become impossible by the act of the defendant, and there has been a performance in part, an action lies. Chief Justice Spencer, in subsequently commenting upon this case in Jennings v. Camp, (13 Johns. R. 97,) says, that “ the position” laid down in that case “ never was intended to embrace the case of a wilful dereliction of the contract when partly executed, by one of the parties, without the assent and against the will of the other.” The counsel for the plaintiff in error also cited Bennett v. Pixley’s ex’rs, (7 Johns. R. 250,) and Tompkins v. Elliot, (5 Wendell, 496.) In the first of these cases, it is conceded that the court repose themselves on the decision in Boone v. Eyre, respecting which the reader is referred to the observations made above; but in the second case, though Boone v. Eyre is referred to, the decision of the court is expressly put upon the ground that the covenants were independent.
The note of Serjeant Williams, attached to the case of Pordage v. Cole, (1 Saund. 320,) is the only remaining authority cited, upon which an observation will be ventured. It is gratefully admitted that the best rules as to the construction of covenants, &c., whether dependent or independent, with which the profession have been favored, are to be found in this note. The learned annotator has done much to scatter the mist in which the subject was involved, but it is respectfully submitted, when he laid down his third general rule, as deduced from the case of Boone v. Eyre, that he was not as successful as he was in respect to his other rules: for if it be true that it is the duty of courts to carry into effect the contracts of parties, then in a case where it is manifest upon the most liberal construction of the contract itself, and even taking into view a part performance of the contract as evidence of intention, that it was the intent and meaning of the parlies that performance should precede payment, the rule of Serj. Williams that a part performance will authorize an action, and that the opposite party is driven to his suit to recover damages for the non-performance of the residue, cannot be law.